Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
	Claims 1-3 and 7-20 are pending.
Applicants’ arguments filed on 03/31/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments, filed on 03/31/2022, have been entered into the record. Applicants have amended claims 1, 7-8, 10, 12 and 19-20. Applicants have cancelled claims 4-6. Claims 12-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. Therefore, claims 1-3 and 7-11 are the subject of the Office action below. 
Claim Rejections - 35 USC § 101-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-4 and 7-11 under 35 U.S.C. 101, is withdrawn because of the amendment of claim 1, so that claim 1 no longer recite the limitation “at least one insect growth regulator (IGR), wherein the at least one IGR is not azadirachtin”. 
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-4 and 7-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because of the amendment of claim 1, so that claim 1 no longer recite the limitation “at least one insect growth regulator (IGR), wherein the at least one IGR is not azadirachtin”. 

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Suranyi (U.S. Pub. No. 20150150246, published 06/04/2015, cited in the previous Office action) in view of Bloomquist (Annual Review of Entomology, 1996, 41, 163-190, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 10/04/2021, of which, said reasons are herein reiterated.
Applicants’ claim invention is directed toward a pesticidal mixture comprising an effective amount (emphasis added) of:
sabadilla alkaloids and 
pyriproxyfen.
Applicants’ claim does not specify a particular amount for: a) sabadilla alkaloids; and b) pyriproxyfen, in the pesticidal mixture, but the claim does read on an amount of: a) sabadilla alkaloids; and b) pyriproxyfen. Accordingly, for the purpose of examination, an amount of: a) sabadilla alkaloids; and b) pyriproxyfen, that is necessary to elicit the desired biological response, is included in the interpretation of “an effective amount”.
Similar to claim 1, Suranyi teaches a pesticide composition comprising an insect growth regulator (IGR) and a non-IGR. Please see abstract and ¶ 0015. 
Specifically, Suranyi (see Example 1, ¶ 0051), teaches a composition comprising:
pyriproxyfen (an IGR, see ¶ 0041); and 
abamectin (a non-IGR, see ¶ 0016).
Although Suranyi is not explicit in teaching sabadilla alkaloids as a non-IGR, the claimed invention would have been obvious over Suranyi because it was known in the art that sabadilla alkaloids are known as non-IGR pesticides.
For example, Bloomquist teaches veratridine and cevadine as natural pesticidal compounds derived from sabadilla that primarily target sodium channels. Bloomquist discloses veratridine as the most active sabadilla alkaloids followed by cevadine. Please see pages 164-170 and Figure 2.
Accordingly, at the time of the filing, a person skilled in the art would have found it obvious to modify Suranyi with Bloomquist in order to formulate a pesticidal mixture comprising an IGR (e.g., pyriproxyfen), and a non-IGR (e.g., sabadilla alkaloids), in order to broaden the spectrum of activity.  The person of the ordinary skill in the art would have considered employing a pesticidal mixture comprising sabadilla alkaloids (e.g., veratridine) and at least one IGR (e.g., pyriproxyfen), for the advantage of the additive effects of combination therapy and the beneficial attributes of veratridine discussed above. The skilled artisan would have had a reasonable expectation that the pesticidal mixture comprising sabadilla alkaloids (e.g., veratridine) and at least one IGR (e.g., pyriproxyfen) would exhibit greater therapeutic efficacy, when compared to the therapeutic efficacy of individual components alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 2-3, it is noted that Applicants disclosed that at the time of the filing, Schoenocaulon officinale is a well-known source of sabadilla alkaloids such as veratridine and cevadine (see instant specification at ¶ 0005). Applicants’ admissions constitute as a prior art (see MPEP § 2129).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to Applicants’ Arguments/Remarks
Regarding the Applicants’ allegation that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning (see page 5 of Remarks), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case:
1) The information regarding a pesticide composition comprising an IGR and a non-IGR, is gleaned from Levine, who teaches a pesticide composition comprising: a) pyriproxyfen (an IGR, see discussions above); and b) abamectin (a non-IGR, see discussions above). 
2) The information regarding sabadilla alkaloids as non-IGR pesticides, is gleaned from Bloomquist, who teaches veratridine and cevadine as natural pesticidal compounds derived from sabadilla that primarily target sodium channels. Please see discussions above. 
It is noted that the Applicants are not arguing on the grounds that: 1) a pesticide composition comprising an IGR and a non-IGR, would not exhibit pesticidal activity; and 2) sabadilla alkaloids are not known in the art as non-IGR pesticides.
It is therefore reasonable to conclude that the strength of correlation between the cited references gives rise to a reasonable expectation of success from combining them.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

The rejection of claims 1-3 and 7-11 under 35 U.S.C. 103 as being unpatentable over Suranyi (U.S. Pub. No. 20150150246, published 06/04/2015, cited in the previous office action) in view of Bloomquist (Annual Review of Entomology, 1996, 41, 163-190, cited in the previous office action), as applied to claims 1-3 above and further in view of Yamshita (U.S. Pub. No. 20140323296, published 10/30/2014, cited in the previous office action), is maintained for the reasons of record set forth in the Office action mailed on 10/04/2021, of which, said reasons are herein reiterated.
The limitations of claims 1-3 as well as the corresponding teachings of Suranyi and Bloomquist are described above, and hereby incorporated into the instant rejections.
The invention of claims 7-10 are similar to claim 1, however, claims 7-10 differ slightly in that the claims require: i) that the ratio of sabadilla alkaloids to pyriproxyfen, is in the range recited in claims 7-8;  ii) sabadilla alkaloids at a concentration of from about 0.05% to about 0.5% w/w (claim 9);  and iii) pyriproxyfen, is at a concentration of from about 0.0008% to about 0.03% w/w (claim 10).
The invention of claim 11 is similar to claim 1, however, claim 11 differs slightly in that the claim requires one or more excipients.
 Suranyi and Bloomquist differ slightly from the invention claims 7-11 only insofar as the cited references do not combine to explicitly disclose the limitations of claims 7-11.
However, the selection of for example: i) sabadilla alkaloids at a concentration of from about 0.05% to about 0.5% w/w (claim 9); and ii) pyriproxyfen at a concentration of from about from about 0.0008% to about 0.03% w/w (claim 10), would have been a matter well within the skill of the artisan at the time of the filing and would not have been outside of the realm of the knowledge generally available to the skilled artisan.
This is because Yamashita discloses, wherein the active ingredients in a pesticide mixture can be at a concentration of from about 0.01% to about 15% w/w (see ¶ 0023). Yamashita relates to pesticide compositions, wherein the number of different pesticides in the composition may range from about 1 to 10, e.g., from about 1 to about 7, e.g., from about 1 to about 5, e.g., from about 1 to about 4 (see ¶ 0023, title of the invention and abstract). 
Yamashita discloses naturally occurring and synthetic pesticides among the suitable pesticides that can be employed in the inventive composition. Yamashita discloses naturally occurring pesticides such as sabadilla. Yamashita discloses, wherein in certain embodiments, at least one of the pesticides employed may be a small molecule pesticide, where by small molecule is meant that the molecule has a size that does not exceed about 10 kDa, and in certain embodiments does not exceed about 5 kDa. Please see ¶s 0019-0023. It is noted that pyriproxyfen (MW = 321.38) is a small molecule of size 321Da, i.e., 0.32 kDa, which does not exceed 10 kDa. Since recited dosage range in claims 9-10 are art-recognized variables, the selection specific amount of: i) sabadilla alkaloids; and ii) pyriproxyfen employed in the pesticide mixture, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claims 7-8, the selection of specific ratio of sabadilla alkaloids to pyriproxyfen, would have been a matter well within the purview of the skilled artisan. Such a selection would have been made in accordance with a variety of factors such as the type and age of pest, type and age of plants or animals to be protected from the pests and dosage required for performing the desired pesticidal task. For example, Yamashita on ¶ 0023 states: “The pesticides are present in the subject composition in an amount sufficient to perform their required pesticide task. The particular amount of a given pesticide in a given composition may vary depending on a variety of factors such as the particular pesticide, the particular target organism, the plant to be treated, etc.”
Thus, the ratio of sabadilla alkaloids to at least one IGR that would have been employed based upon the dosage ranges within the disclosure of Yamashita, would have varied widely and, in the absence of evidence to the contrary, the current claimed ratio of sabadilla alkaloids to at least one IGR are not seen to be inconsistent with those that would been determined by the skilled artisan, absent factual evidence to the contrary.
Regarding claim 11, Yamashita discloses, wherein the composition can comprise one or more excipients such as water (see ¶s 0028-0033). Furthermore, the addition of a carrier or solvent to unpatentable compound has been found to be prima facie obvious. The courts have stated that the combination does not become new and patentable because of presence of solvent or carrier. Please see Ex parte Douros & Vanderweff, 163 USPQ 667 (BPAI 1968).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing. 

Response to the Applicants’ Arguments/Remarks
	Applicants argue on the grounds of what appears to be the Applicants’ position that because claims 1-3 are allegedly non-obvious over Suranyi and Bloomquist, Yamashita cannot be employed in order to address the deficiency in the teachings of Suranyi and Bloomquist (see page 6 of Remarks filed on 03/31/2022).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegations that instant claims 1-3 are non-obvious over Suranyi and Bloomquist are similar to the arguments above. The Examiner, therefore, applies the same reasons hereto. Therefore, the use of Yamashita in order to address the deficiency in the teachings of Suranyi and Bloomquist, is proper.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusions
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629